
	
		I
		112th CONGRESS
		1st Session
		H. R. 3016
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense and the Secretary of
		  Veterans Affairs to jointly operate the Federal Recovery Coordination Program,
		  and for other purposes.
	
	
		1.Joint operation of Federal
			 Recovery Coordination Program
			(a)Federal Recovery
			 Coordination ProgramIn
			 carrying out the Federal Recovery Coordination Program (in this section
			 referred to as the Program), the Secretary of Defense and the
			 Secretary of Veterans Affairs shall ensure that—
				(1)the program is operated jointly by the
			 Secretaries;
				(2)the administration of the Program is not
			 delegated to an individual outside the respective office of each
			 Secretary;
				(3)the program
			 assists—
					(A)members of the Armed Forces with severe or
			 catastrophic injuries or illnesses who are unlikely to return to active duty
			 and will most likely be medically separated under chapter 61 of title 10,
			 United States Code; and
					(B)members of the
			 Armed Forces and veterans whose individual circumstances (including illness,
			 injury, mental health, family situation, and unique benefit needs) are
			 determined by the Secretary concerned to cause difficulties to the member or
			 veteran in transitioning to civilian life;
					(4)in referring
			 members and veterans described in paragraph (3) to the Program, the Secretary
			 of each military department and the Secretary of Veterans Affairs makes such
			 referrals at the earliest time feasible, including by the date that is 180 days
			 before the last day of the month in which a member is expected to be retired or
			 separated from the Armed Forces; and
				(5)each department and agency of the Federal
			 Government, including the Department of Defense and the Department of Veterans
			 Affairs, provides a Federal Recovery Coordinator of the Program with the
			 information, coordination, and cooperation necessary for the Coordinator to
			 assist members and veterans participating in the Program, including the maximum
			 amount of information, coordination, and cooperation available to allow the
			 Coordinator to—
					(A)ensure the efficient recovery, transition,
			 and reintegration of such members and veterans;
					(B)act as a liaison
			 between such members and veterans and the team of care providers and other
			 personnel involved with the recovery, transition, and reintegration of the
			 member or veteran, regardless of whether such team is under the Secretary of
			 Defense or the Secretary of Veterans Affairs; and
					(C)work closely with
			 case and care-management programs that assist such members and veterans.
					(b)Plan and
			 memorandum of understandingNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense and the Secretary of
			 Veterans Affairs shall—
				(1)jointly develop a plan to carry out
			 subsection (a);
				(2)enter into a
			 memorandum of understanding to jointly carry out the plan beginning 90 days
			 after the date on which the memorandum is entered into; and
				(3)jointly submit to the appropriate
			 congressional committees such plan and memorandum.
				(c)ReportNot later than 180 days after the date on
			 which the memorandum of understanding under paragraph (2) of subsection (b)
			 goes into effect, the Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly submit to the appropriate congressional committees a
			 report describing and evaluating the implementation of such memorandum and plan
			 under paragraph (1) of such subsection.
			(d)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means the following:
				(1)The Committees on
			 Armed Services of the House of Representatives and Senate.
				(2)The Committees on
			 Veterans' Affairs of the House of Representatives and Senate.
				
